DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capone et al. (US. 2009/0296668 A1), hereinafter referred to as D1.
Regarding claims 1 and 8, D1 discloses a method and apparatus for controlling access to TDMA wireless channel form nodes of a linear or tree network, which comprises:
a data collector configured to collect, from a relay device in a network system in which a packet is relayed between a first communication device and a second communication device via a relay network including one or more of the relay devices, uplink observation data indicating traffic volume of a processing request packet addressed to the second communication device from the first communication device and downlink observation data indicating traffic volume of a response packet transmitted from the second communication device in response to the processing request packet, the uplink observation data and the downlink observation data being acquired by observing the packet input to the relay device (Referring to Figures 1-3, 7, and 8, the 
a controllers configured to change a shaping rate in the relay device included in the relay network, the shaping rate being a speed at which the packet addressed to the second communication device passes through the relay device, based on a ratio between the traffic volume indicated by the uplink observation data and the traffic volume indicated by the downlink observation data, or a ratio between an increment of the traffic volume acquired from the uplink observation data and an increment of the traffic volume acquired from the downlink observation data (Referring to Figures 1-3, 7, and 8, The Base Station in response to all cumulative requests grants uplink and/or downlink resources for each link (equivalent to a ratio between an increment of the traffic volume acquired from the uplink observation data an increment of the traffic volume acquired from the downlink observation data, as the cumulative requests of the uplink and downlink resources is representative of traffic volume). A grant is intended as an individual permission given to the node for the use exclusive of the common resource (e.g.: the TDMA radio channel) for a fraction of time (change a shaping rate in the relay device included in the relay network), the ideal profile of grants is normalized with respect to ratio between the maximum net throughput on MAC layer and the amount of the overall requested resources.  See paragraphs 0023, 0026-0028, and 0031-0033.)

Regarding claim 2, D1 discloses wherein the traffic volume is an input data rate, an input data amount, or the number of input packets to the relay device (Referring to Figures 1-3, 7, and 8, The Base Station in response to all cumulative requests grants uplink and/or downlink resources for each link (equivalent to number of inputs packets to the relay device).  See paragraphs 0023, 0026-0028, and 0032.)

Regarding claim 3, D1 discloses the controller is configured to detect an occurrence or an end of burst traffic of the processing request packet addressed to the second communication device, based on the ratio between the traffic volume indicated by the uplink observation data and the traffic volume indicated by the downlink observation data or the ratio between the increment of the traffic volume acquired from the uplink observation data and the increment of the traffic volume acquired from the downlink observation data, decrease the shaping rate when the occurrence is detected, and increase the shaping rate when the end is detected (Note, the claim is recited in the alternative, “detect an occurrence or an end of burst traffic,” and the Examiner interprets the claim as a situation similar to the prior art in which many requests, equivalent to a burst, are detected.  Referring to Figures 1-3, 7, and 8, The Base Station in response to all cumulative requests grants uplink and/or downlink resources for each link (equivalent to a ratio between an increment of the traffic volume acquired from the uplink observation data an increment of the traffic volume acquired from the downlink observation data, as the cumulative requests of the uplink and downlink resources is representative of traffic volume). A grant is intended as an individual permission given to the node for the use exclusive of the common resource (e.g.: the TDMA radio channel) for a fraction of time (change a shaping rate in the relay device included in the relay network), the ideal profile of grants is normalized (equivalent to traffic shaping decreasing when many, equivalent to a burst, requests are determined) with respect to ratio between the maximum net throughput on MAC layer and the amount of the overall requested resources.  See paragraphs 0023, 0026-0028, and 0031-0033.)

Regarding claim 4, D1 discloses wherein the controllers is configured to detect the occurrence of burst traffic of the processing request packet addressed to the second communication device, based on a comparison of the traffic volume indicated by the uplink observation data and the traffic volume of the processing request packets that is processible in the second communication device, or based on a comparison of the increment of the traffic volume acquired from the uplink observation data and the increment of the traffic volume of the processing request packet that is processible in the second communication device (Note, the Examiner interprets the claim as a situation similar to the prior art in which many requests, 

Regarding claim 5, D1 discloses wherein the controllers is configured to transmit, until receipt of a notification that the shaping rate is changeable, a shaping rate change request to each of the relay devices included in the relay network, in ascending order of distance from the second communication device (Referring to Figures 1-3, 7, and 8, the profile of the requests on each branch stored at the Base Station side during a period of maximum activity is shaped as a triangular matrix whose columns store the requests for nodes spaced the same number of hops from the Base Station, and whose rows store the same request on each link between the BS and the node that is apart from the BS a number of hops equal to the number of the row. Nodes nearer to the base Station are more populated of requests than nodes more distant. An end-to-end path through the base station towards an end node located in another branch in respect of the source one, generates a first profile for uplink requests and a second profile for downlink 

Regarding claim 6, D1 discloses wherein: the relay network is a layer 2 network; and the relay device is a layer 2 switch (Referring to Figures 1-3, network operating at the MAC layer (layer 2) with a base station (equivalent layer 2 switch).  See paragraphs 0026 and 0027.)

Regarding claim 7, D1 discloses wherein: the processing request packet is a session request packet that requests start of a session; and the response packet is a session response packet that indicates a response to the session request packet (Referring to Figures 1-3, uplink/downlink requests( session request packet that request start of a session) and corresponding grants (indicates a response to the session request packet.  See paragraph 0027.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US 2019/0182712 A1) – traffic controller receives from a traffic monitor a control message in response to an increase in a total transmission rate of plurality of packet flows.
Yoshida et al. (US 2015/0063113 A1) – analyzing signaling during a session performed by each terminal and performing a specified traffic control action on signaling per the analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462